Exhibit 10.2
PERFORMANCE SHARE AWARD
Date of Award: February [•], 2008
Target Number of Performance Shares Awarded: x,xxx
Recipient
Dear (name):
I am pleased to inform you that as an executive of Terra Industries Inc.
(“Terra”) or a subsidiary thereof, you have been awarded, under Terra’s 2007
Omnibus Incentive Compensation Plan (the “Plan”), the number of Performance
Shares set forth above, subject to certain restrictions, terms and conditions
set forth in this letter and in the Plan. Shares (or cash based on the value of
Shares) may be issued to you in the future for the Performance Shares granted to
you if Terra achieves certain financial results described below in paragraph 1.
A Share shall mean a share of common stock of Terra, without par value, or such
other securities of Terra (a) into which such shares shall be changed by reason
of a recapitalization, merger, consolidation, split-up, combination, exchange of
shares or other similar transaction or (b) as may be determined by the Committee
(as defined in the Plan) pursuant to Section 4(b) of the Plan. Pursuant to the
Plan, the Performance Shares are Restricted Stock Units that may be settled in
Shares or cash, as determined by the Committee in its sole discretion, and are
designated as Performance Compensation Awards. Unless otherwise defined, the
capitalized terms herein shall have the meanings assigned to them in the Plan.
1. Subject to the terms and conditions set forth in this Agreement, you will be
eligible to earn (or be deemed to earn) a number of Performance Shares that is
between 0% and 200% of the target number of Performance Shares set forth above,
such number of earned Performance Shares to be determined based on Terra’s
annualized average return on capital employed (“ROCE”), described as follows:
a. The ROCE period will be the thirty-six month period ending on December 31,
2010 (referred to hereafter as the “Period”).
b. The numerator of the calculation will be the annualized average of the sum of
income from operations for the Period (as reported in Terra’s Consolidated
Statement of Operations for 2008, 2009 and 2010), reduced by 35% representing
normal income tax expense, plus income or earnings from equity investments and
results from discontinued operations.

 

 



--------------------------------------------------------------------------------



 



c. The denominator of the calculation will be the average of the amounts
reported on the twelve Terra quarterly balance sheets for the Period for the
following items: Common shareholders and preferred shareholders equity, short
and long-term debt, deferred income taxes and minority interest, liability for
customer prepayments, less cash.
d. The determination of the numerator and denominator used for the calculation
of ROCE will not include the following items:

  i.   Losses that are the direct result of a major casualty, force majeure or
natural disaster;

  ii.   Losses for new legislation that directly affects Terra’s existing
product mix;     iii.   Losses that are the result of a terrorist attack;

  iv.   Losses associated with shipping restrictions imposed by Terra’s freight
vendors for Terra’s products;     v.   Impairment of long-lived assets, goodwill
or other intangible assets;
    vi.   Losses on the early retirement of debt;

  vii.   Equity-based or other employee retention awards granted in the
connection with any acquisition;     viii.   Amortization of goodwill;     ix.  
Expenses classified as provisions for restructuring;

  x.   Losses on the disposal of assets or segments of an acquired business
within three years of the acquisition date;     xi.   Losses on the disposition
of a business;

  xii.   Expenses associated with changes in tax or accounting regulations or
laws; and

  xiii.   Other expenses or losses that are unusual in nature or infrequent in
occurrence and are disclosed as a separate item in Terra’s Consolidated
Statement of Operations.

e. In each instance, the above-referenced items must be determined in accordance
with generally accepted accounting principles and appear on the face of Terra’s
Consolidated Statement of Operations contained in its Consolidated Financial
Statements for such performance year.
f. The Compensation Committee may, in its sole discretion, include any of the
preceding items in its calculation of the return amount if the inclusion of such
item or items has the effect of decreasing level of ROCE achieved.
g. If Terra’s annualized average ROCE for the Period is [ ]or less, none of the
Performance Shares will be earned.
h. If Terra’s annualized average ROCE for the Period is greater than [ ] but
less than or equal to [ ], [ ] of the target number of Performance Shares will
be earned for each [ ] by which annualized average ROCE exceeds [ ].

 

-2-



--------------------------------------------------------------------------------



 




i. If Terra’s annualized average ROCE for the Period is greater than [ ] but
less than [ ], an additional [ ] of the target number Performance Shares will be
earned for each [ ] by which annualized average ROCE exceeds [ ].
j. If Terra’s annualized average ROCE for the Period equals or exceeds [ ], then
200% of the target number of Performance Shares (which is the maximum number of
Performance Shares that may be earned pursuant to this Award) will be earned.
2. The calculation of ROCE will be determined by the Committee following the end
of the Period. Until the Committee has made its determination about the level of
achievement of ROCE and the percentage of the Performance Shares that have been
earned, you will not be entitled to receive any Shares pursuant to this
Agreement or to receive any cash in lieu of such Shares. In determining the
percentage of Performance Shares that you have earned during the Period, the
Compensation Committee may not award more Performance Shares than the maximum
amount indicated by formula set forth above, but may, in its sole discretion,
award fewer than the maximum amount indicated by the formula.
3. Any Shares that are required to be issued after the Committee approves the
portion, if any, of the target number of Performance Shares that are earned
based on Terra’s performance during the Period (including as Shares that you may
be entitled to receive following a termination as a result of Disability) shall
be issued not later than the 74th day following the date that the relevant
Performance Shares become vested. Performance Shares will be deemed to have
vested when they are no longer subject to a substantial risk of forfeiture
(within the meaning of Treasury Regulation Section 1.409A-1(d)).
4. In the event of a Change of Control of Terra on or prior to the last day of
the Period, the number of Performance Shares that you will be deemed to have
earned will be the greater of (a) the calculated award described in paragraphs
1.a. through g. above using the actual quarters completed in the Period and
(b) the target number of Performance Shares. In the event of a Change of Control
on or prior to the last day of the Period, any Performance Shares required to be
issued will be issued not later than 30th day following the occurrence of the
Change of Control.
5. If your employment with Terra terminates for any reason during the Period and
prior to the occurrence of a Change of Control, all unearned Performance Shares
shall automatically be forfeited by you, except as follows:
a. If your employment terminates by reason of death, the Performance Shares
shall be awarded with the award calculated as described in paragraphs 1.a.
through g. using the actual quarters completed prior to the date of death. You
may designate one or more beneficiaries by a writing filed with Terra’s
Corporate Secretary. Beneficiaries may be named contingently or successively and
may share in different proportions if so designated. In the event of a
termination of your employment by reason of death, any Performance Shares
required to be issued will be issued not later than the 74th day following the
date of death.

 

-3-



--------------------------------------------------------------------------------



 



b. If your employment terminates by reason of Disability, the Performance Shares
shall continue to be eligible for issuance pursuant to paragraphs 1.a. through
g. and, if applicable, paragraph 4 of this Agreement.
c. If your employment with Terra and its Subsidiaries terminates under special
circumstances (other than death or Disability), as determined by the Committee
in its sole discretion, the Committee shall determine, in a manner consistent
with Section 162(m) of the Internal Revenue Code, the number, if any, of
Performance Shares that shall not be forfeited upon termination, the form of
payment (cash, shares or a combination) that you shall be entitled to receive
with respect to any such Performance Shares that are earned and the timing of
any such payment that is made to you.
6. Although the Performance Shares are intended to provide you with an economic
equivalent of stock ownership, the award of Performance Shares hereunder shall
not entitle you to vote or exercise any of the other rights of a holder of
Shares (including the right to receive dividends or dividend equivalents).
7. This award shall not be effective unless you sign a copy of this letter and
deliver it to Terra’s Corporate Secretary, Terra Centre, 600 Fourth Street,
Sioux City, Iowa 51101, before 4:30 p.m. central time on [DATE]. If the
Corporate Secretary does not have your properly executed copy of this letter
before such time, then, anything in this letter to the contrary notwithstanding,
this Award shall terminate and be of no effect.
8. You hereby agree to pay to Terra, or otherwise make arrangements satisfactory
to Terra regarding payment of, any federal, state or local taxes required or
authorized by law to be withheld with respect to the award of the Performance
Shares (the “Withholding Taxes”). Terra shall have, to the extent permitted by
law, the right to deduct from any payment of any kind otherwise due to you, any
Withholding Taxes and to condition the delivery of the Shares to be delivered
upon earning the Performance Shares on the payment to Terra of the Withholding
Taxes. In lieu of the payment of the Withholding Taxes in cash, you shall be
entitled to pay all or a portion of the Withholding Taxes by surrendering to
Terra a portion of the Shares otherwise to be delivered upon earning the
Performance Shares.
9. Terra may, in the Committee’s sole discretion, at any time or from time to
time, in lieu of the delivery of all or any portion of the Shares earned
pursuant to the Performance Shares, pay to you cash equal to the average Fair
Market Value (as defined in the Plan) of such Shares for the last 20 trading
days of 2010. Such cash payment shall be made on the same date that the Shares
would have otherwise been delivered.
10. Nothing in this Performance Share Award shall confer upon you any right to
continue in the employ of Terra or a Subsidiary, or affect the right of Terra or
of any Subsidiary to terminate your employment, with or without cause.

 

-4-



--------------------------------------------------------------------------------



 



11. (i) It is intended that the provisions of this Agreement comply with
Section 409A of the Code and the regulations thereunder as in effect from time
to time (“Section 409A”), and all provisions of this Agreement shall be
construed and interpreted in a manner consistent with the requirements for
avoiding taxes or penalties under Section 409A.
(ii) Neither you nor any of your creditors or beneficiaries shall have the right
to subject any deferred compensation (within the meaning of Section 409A)
payable under this Agreement to any anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment or garnishment. Except as permitted
under Section 409A, any deferred compensation (within the meaning of
Section 409A) payable to you or for your benefit under this Agreement may not be
reduced by, or offset against, any amount owing by you to Terra or any of its
Affiliates.
(iii) If, at the time of your separation from service (within the meaning of
Section 409A), (A) you shall be a specified employee (within the meaning of
Section 409A and using the identification methodology selected by Terra from
time to time) and (B) Terra shall make a good faith determination that an amount
payable hereunder constitutes deferred compensation (within the meaning of
Section 409A) the payment of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A in order to avoid taxes or
penalties under Section 409A, then Terra shall not pay such amount on the
otherwise scheduled payment date but shall instead pay it, without interest, on
the first business day after such six-month period.
(iv) Notwithstanding any provision of this Agreement to the contrary, in light
of the uncertainty with respect to the proper application of Section 409A, Terra
reserves the right to make amendments to this Agreement as Terra deems necessary
or desirable to avoid the imposition of taxes or penalties under Section 409A.
In any case, you shall be solely responsible and liable for the satisfaction of
all taxes and penalties that may be imposed on you or for your account in
connection with this Agreement (including any taxes and penalties under
Section 409A), and neither Terra nor any of its Affiliates shall have any
obligation to indemnify or otherwise hold you harmless from any or all of such
taxes or penalties.
12. Terra’s obligation with respect to this Award shall not be funded or secured
in any manner.
13. Your rights with respect to these Performance Shares may not be assigned or
transferred in any manner and shall not be subject to any lien, claim,
encumbrance, obligation or liability of any kind. This Agreement shall be
construed in accordance with and governed by the laws of the State of State of
Maryland without regard to any State’s conflict of laws principles.
These Performance Shares are awarded pursuant to the Plan and are subject to its
terms. A copy of the Plan is being furnished to you with this letter and also is
available on request from the Terra’s Corporate Secretary.

 

-5-



--------------------------------------------------------------------------------



 



If you have any questions with respect to this Performance Share Award, please
feel free to call upon me.

            Very truly yours,


TERRA INDUSTRIES INC.
      By:           President and Chief Executive Officer                     
By:           Vice President, General Counsel and Corporate Secretary     

I hereby agree to the terms and conditions set forth above and acknowledge
receipt of the 2007 Omnibus Incentive Compensation Plan and the Prospectus
covering shares issued under that Plan.

     
Signature of Employee
   
 
   
 
   

 

-6-